Citation Nr: 1604710	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 5, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1986.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the proceeding is associated with the claims file, so of record.

The Board subsequently denied the claim in a March 2015 decision, and in response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In October 2015, the Veteran's attorney and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion asking the Court to Vacate the Board's decision and remand the claim for readjudication in compliance with directives specified (Joint Motion for Remand (JMR)).  The Court granted the motion in an October 2015 Order and since has returned the file to the Board.

Meanwhile, in an intervening February 2014 rating decision, the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood and assigned an initial 30 percent rating for this disability retroactively effective from September 5, 2013.  That award, in turn, has resulted in a combined disability rating of 100 percent since that date. 

The Veterans Court (CAVC) has held that a 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Thus, if VA has found a Veteran totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for a TDIU moot where 100 percent schedular rating was awarded for the same period).  The Court subsequently held, however, that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  Consequently, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.  

A TDIU is warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under the facts presented in Bradley, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  This case is distinguishable from the Bradley however because, if the Veteran were to be awarded a TDIU based on his current service-connected disabilities as of September 5, 2013, it would impermissibly result in the same disabilities being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14.  As such, under the facts presented in this case, if a TDIU were to be granted, he would not be eligible for SMC under the first prong of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) because the TDIU would be based on the same disabilities.  As there resultantly remains no case or controversy concerning whether he is entitled to the benefit sought, the appeal with respect to the claim for a TDIU is moot as of September 5, 2013.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board is only considering whether the Veteran is entitled to a TDIU prior to that date when his 100 percent schedular rating took effect.



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities prior to September 5, 2013 were rated as follows:  coronary artery disease, status post stenting, evaluated as 
60-percent disabling; bilateral hearing loss, evaluated as 40-percent disabling; status post total left knee arthroplasty, evaluated as 30-percent disabling; medial compartment knee joint space loss and mild genu varus angulation of the left knee, evaluated as 20-percent disabling; severe two-compartment osteoarthritis, medial compartment and patellofemoral joint space of the right knee with limited extension, evaluated as 10-percent disabling; tinnitus, evaluated as 10-percent disabling; arthritis of the left shoulder, evaluated as 10-percent disabling; arthritis of the right shoulder, evaluated as 10-percent disabling; arthritis of the right elbow, evaluated as 10-percent disabling; arthritis of the left elbow, evaluated as 10-percent disabling; low back syndrome, evaluated as 10-percent disabling; and hypertension, evaluated as 0-percent disabling, so noncompensable.  The combined evaluation for these disabilities was 90 percent.

2.  Considering the totality of the circumstances, these service-connected disabilities were so severe prior to September 5, 2013, as to have precluded the Veteran from obtaining or maintaining employment, either physical or sedentary, which could be considered substantially gainful versus just marginal in comparison when realizing his level of education, prior work experience and training.


CONCLUSION OF LAW

The criteria are met for a TDIU prior to September 5, 2013, when the Veteran was awarded instead a 100 percent schedular rating.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist a claimant in developing and substantiating a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, though, the Board is fully granting the claim at issue in this appeal so need not discuss whether there has been compliance with these preliminary notice and duty to assist obligations.  This is because even were the Board to assume, for the sake of argument, there has not been this compliance, this still would be inconsequential and at most amount to nonprejudicial, i.e., harmless error.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  See also 38 C.F.R. § 20.1102 (2015).

II.  Legal Criteria and Analysis

The Veteran contends that his service-connected disabilities prevent (and prevented even prior to September 5, 2013) him from securing or following any substantially gainful occupation.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).



The crucial inquiry in determining whether the Veteran is entitled to TDIU is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a Veteran is unemployed is not enough.  It must be determined that his service-connected disabilities without regard to his advancing age make him incapable of performing the acts required by employment.  Id.

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a Veteran is not required to submit proof that he is 100-percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination, hence, use of the word "substantially".  Id.  The claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See 38 C.F.R. §§ 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria use a subjective (not just objective) standard.  See id.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2015).  When disabilities result from common etiology or single accident or affect both upper or lower extremities, they may be treated as one collective disability for the purpose of determining whether the Veteran has a sufficient rating to satisfy these threshold minimum requirements of § 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.

It is additionally possible to receive a TDIU on an extra-schedular basis under § 4.16(b), if indeed unemployable because of service-connected disability or disabilities, so even if the minimum rating requirements of § 4.16(a) are not met.  However, the Board is precluded in this circumstance from granting a TDIU on this special alternative basis, having instead to first refer the matter to the Director of the Compensation and Pension (C&P) Service or other appropriate authority or designee for this initial consideration.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Prior to September 5, 2013, the Veteran was service connected for the following disabilities:  coronary artery disease, status post stenting, evaluated as 60-percent disabling; bilateral hearing loss, evaluated as 40-percent disabling; status post total left knee arthroplasty, evaluated as 30-percent disabling; medial compartment knee joint space loss and mild genu varus angulation of the left knee, evaluated as 
20-percent disabling; severe two-compartment osteoarthritis, medial compartment and patellofemoral joint space of the right knee with limited extension, evaluated as 10-percent disabling; tinnitus, evaluated as 10-percent disabling; arthritis of the left shoulder, evaluated as 10-percent disabling; arthritis of the right shoulder, evaluated as 10-percent disabling; arthritis of the right elbow, evaluated as 
10-percent disabling; arthritis of the left elbow, evaluated as 10-percent disabling; low back syndrome, evaluated as 10-percent disabling; and hypertension, evaluated as 0-percent disabling, so noncompensable.  This correlated to a combined 90 percent rating.  38 C.F.R. § 4.25.  Thus, the rating requirements for consideration of a TDIU under § 4.16(a) were met, that is, without having to resort alternatively to the special extra-schedular provisions of § 4.16(b). 

Therefore, the remaining inquiry is whether the service-connected disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation during the period at issue prior to September 5, 2013.  Factors such as employment history, as well as educational and vocational attainments, are for consideration, whereas as mentioned age and disabilities that are not service-connected are not to be considered.

The Veteran underwent a series of VA examinations in January 2012 to determine the functional impact of his service-connected disabilities.  The examiner confirmed the Veteran had diagnoses of coronary artery disease and hypertension, but he concluded these disabilities were asymptomatic and did not impact the Veteran's ability to work.  The examiner explained that the Veteran had not needed to use his nitroglycerine and could exercise to a level of greater than 7 to 10 metabolic equivalents (METs), which is indicative of activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The examiner noted the Veteran acknowledged that his cardiologist told him to "[d]o whatever you want."  He also explained that the Veteran's hypertension did not limit his employment because it, too, was asymptomatic, in good control, and caused no physical limitations. 

With respect to his service-connected bilateral shoulder disability, the Veteran reported experiencing increasing right shoulder pain, for years, especially while trying to sleep.  He rated the pain at 6 out of 10 in terms of severity, but admitted to being able to perform "just about anything" with his shoulders during the day.  He denied having any significant limitations during the day owing to this service-connected disability.  After physical examination and diagnostic testing, the examiner diagnosed osteoarthritis of the shoulders, but he concluded this disability did not impact the Veteran's ability to work because the limitations are not of such degree that would preclude all forms of employment.  The examiner explained that the Veteran was not limited during the day, i.e., working hours by his service-connected bilateral shoulder disability.  In fact, the examiner indicated the Veteran was able to press and curl 60 pounds for 20 repetitions in his current exercise regimen. 

The January 2012 examiner also reached the same conclusion concerning the Veteran's service-connected bilateral elbow disability.  The Veteran reported experiencing pain in his left elbow for the past two years with occasional popping with extension.  He rated the pain at 3 out of 10 in terms of intensity and occurring approximately three times a week with no flare-ups.  He denied having any pain or functional impairment with regards to the service-connected right elbow disability.  After physical examination and diagnostic testing, the examiner diagnosed osteoarthritis of the elbows.  The examiner concluded this service-connected disability did not impact the Veteran's ability to work because he did not describe any functional impairment during the examination, and the impairment shown is not of a degree that would preclude all forms of employment.  The examiner again noted the Veteran's ability to press and curl 60 pounds for 20 repetitions in his current exercise regimen. 

With respect to his service-connected back disability, during the January 2012 VA examination the Veteran reported experiencing daily pain in his low back with radiating pain into his right buttocks and proximal posterior thigh.  He experienced flare-ups approximately once a week with pain, and rated the pain a 5 out of 10 in terms of severity.  He indicated he was unable to lift his weights and could not do a lot of pushing, bending, or pulling.  After physical and diagnostic testing, the examiner diagnosed degenerative disc and joint disease of the lumbar spine.  The examiner concluded the Veteran's service-connected lumbar spine disability impacts his ability to work, because lifting and carrying heavy loads should be limited or avoided, as well as repeated bending, twisting, and prolonged forward flexed positions.  The examiner noted no sitting limitations, however, if the Veteran is allowed to change positions as necessary. 

Regarding his service-connected knee disabilities, the Veteran reported having limitation of flexion and difficulty walking down stairs.  He denied flare-ups and admitted to only having intermittent pain with prolonged activity with respect to the left knee in particular.  His right knee was the limiting factor regarding walking.  He experienced daily pain from 3-6 with flare-ups of pain (6-7/10) once a week.  He experienced transient relief with Synvisc injections.  After physical and diagnostic testing, the examiner diagnosed status post left total knee arthroplasty for osteoarthritis and right knee osteoarthritis.  The examiner concluded the service-connected bilateral knee disability impacted the Veteran's ability to work, but the limitations were not of a degree that would preclude all forms of employment.  The limitations involved him being unable to squat or kneel, only standing for thirty minutes, and walking only on level ground for one mile.  The examiner further added that the Veteran could walk upstairs with minimal difficulty, but was unable to walk down more than one flight of stairs without resting, and, as such, repeated stair and ladder climbing should be avoided.  Otherwise, the examiner indicated the Veteran was ambulatory without assistance, had unlimited sitting tolerance, and excellent upper body strength. 

Lastly, that VA examination revealed the Veteran's hearing loss and tinnitus impacted his ordinary conditions of daily life, including the ability to work.  Unfortunately, though, the examiner did not provide any details with respect to the extent these disabilities affect the Veteran's ability to function in a work setting. 

That January 2012 VA examiner concluded the Veteran's service-connected disabilities, even when considered collectively, did not render him unable to secure and maintain substantially gainful employment.  The examiner explained that, in general, the Veteran had intact sight, communicated effectively and appropriately, ambulated without assistance, reported unlimited sitting tolerance, displayed a standing tolerance for 30 minutes, had ability walk one mile on a level ground, had a repeated lifting capability of 60 pounds, showed unlimited reaching capabilities, and was able to drive for approximately three to four hours.  The examiner also pointed out the Veteran admitted to having no limitations on activities of daily living (ADLs).

The lay evidence of record shows the Veteran asserted in his December 2011 TDIU claim application that his service-connected disabilities affected his ability to fully function and complete his daily duties as a custodian for the United States Postal Service (USPS).  He explained that he would have to leave early and use sick leave an average of 26 days a year.  It eventually got to the point in 2009 that he had to retire as he was unable to continue working.  He indicated that he had worked with the USPS from January 1991 to August 2009 as a custodian.  

During his September 2013 videoconference hearing before the Board, the Veteran testified that he had worked as a custodian for USPS until he was essentially "forced to retire" due to his service-connected disabilities.  Specifically, he explained that his service-connected knee disabilities caused a great deal of pain and prevented him from continuing to work in any substantially gainful capacity.  He reported using up most of his annual and sick leave because he had to leave work early owing to his knee pain.  He also indicated that his supervisor would try to assign him jobs that did not require him to move around a lot, such as cleaning bathrooms and the break rooms.  He explained that he was able to use the sinks or countertops for support if his knees were bothering him.  He added that the prescribed medication he takes for his service-connected disabilities makes him drowsy, thereby creating an unsafe environment for him and his coworkers.  See Hearing Transcript at 6.  

The Veteran's spouse testified during the hearing that, when he was working as a postal custodian, he would have to lie down immediately and take pain medication when he returned home from work.  She also noted that he was not functional and unable to engage in house repairs.  

In other testimony during the hearing, the Veteran indicated he had approximately two years of college in postal management from 1989 to 1990.  He explained that he has no experience with computers based on his work history and he is essentially "computer illiterate."  He contends that he thus does not have any formal education (other than the brief coursework in postal management approximately 25 years ago) or work experience in a sedentary occupation, such as office work.  Consequently, he does not believe that any further employment, in any meaningful capacity, is a viable or truly realistic possibility given his prior work experience as a custodian and he is ill-equipped to work in an office (sedentary-type) job given his skill set.


In a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10(2013), but it is the rating official who is responsible for' 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013)."). 

Here, after again reviewing the relevant evidence, the most pertinent of which was discussed above, the Board finds that the Veteran was unable to obtain or maintain substantially gainful employment during the applicable appeal period.  In this regard, the January 2012 VA examiner determined that the Veteran's service-connected back disability precluded him from engaging in physical labor.  Although the examiner determined the Veteran was still able to perform sedentary work, it appears the examiner did not take into account the Veteran's work history and capacity to actually perform sedentary employment.  These are valid considerations that must be factored into the determination.  The Veteran worked for the past twenty years as a custodian and, prior to that he worked for 21 years as bridge crewmember in the United States Army.  The skills he has acquired through his work experience would have limited transferability to a sedentary position.  The Board recognizes that he took classes in postal management for about two years, but that was approximately 25 years ago and he still worked as a custodian after taking those classes.  He testified that he did not have any experience in a sedentary-type job and that he was essentially "computer illiterate."  The Board also finds it persuasive that the pain medication prescribed for his service-connected disabilities results in him feeling drowsy, so less attentive.  Thus, on the whole the Board concludes that his service-connected disabilities prevent him from securing or following any substantially gainful occupation based on his level of education, prior work experience and training.

In a statement rather recently submitted the Veteran explained why there was mention of him doing lifting (curls) during the VA compensation examination.  But to be clear he steadfastly disputed any notion that this was equivalent to true physical ability, explaining that he had to maintain some sense of fitness just to be able to maneuver and stabilize himself, such as to arise from a sitting position.  He therefore characterized this purported ability as more out of simple need, just to have any sense of mobility, and he reiterated that his pain is ever present and he therefore just has to tolerate it, including during these times.

In conclusion, then, the evidence of record indicates the Veteran would have difficulty obtaining and maintaining occupations commensurate with his level of education, training and work experiences due to his service-connected disabilities.  Certainly at the very least the evidence is now in equipoise on the issue of whether he is able versus unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.  Thus, resolving this doubt in his favor necessitates granting rather than denying his TDIU claim, even for the period at issue prior to September 5, 2013.


ORDER

A TDIU is granted for the period at issue prior to September 5, 2013, subject to the statutes and regulations governing the payment of VA compensation.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


